DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 26, on line 6 of the paragraph, after “asset model”, insert --engine--.
In paragraph 26, on line 8 of the claim, delete “engine”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program product.  A computer program is not directed to any of the statutory categories.  See MPEP 2106.03, Section I.  Amending the claim to be directed to a non-transitory computer readable medium would overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2007/0192046 to Hairston (Hairston).
Claim 1
With regard to receiving, by a data processor, diagnostic data characterizing operation of a flow meter configured within an industrial plant to monitor a flow rate of a fluid within a pipe associated with the industrial plant, the data processor configured within the flow meter, Hairston teaches a flow measurement system that includes a processor that receives differential pressure measurements (Fig. 1, flow measurement system 100, data processing system 104, processor 152; pars. 23, 24).  With regard to determining, by the data processor and based on the received diagnostic data, an asset state object characterizing a state of the flow meter, Hairston teaches determining a performance problem and generating a signal to request repair or replacement (pars. 23, 24).  With regard to providing, by the data processor, the asset state object, Hairston teaches generating a signal to request repair or replacement of the meter (par. 24).
Claim 2

Claim 3
Hairston teaches that the asset state object is determined using an asset model engine including a predictive model and/or machine learning engine (par. 24, learning dP curve).
Claim 4
Hairston teaches that the state of the flow meter includes an indication of the flow meter's reliability (par. 23, indication of contamination that may reduce accuracy).
Claim 5
Hairston teaches that the state of the flow meter includes an indication of a downgrade of measurement accuracy, a number of failures, a channel status, and/or an overall status associated with the flow meter (par. 23).
Claim 6
Hairston teaches that the asset state object includes an indication of reliability corresponding to one or more sensors coupled to the flow meter (par. 23).
Claim 7
Hairston teaches that the asset state object includes an indication of a deterioration in transmission and/or reception associated with the one or more sensors coupled to the flow meter (pars. 69-71).
Claim 8

Claim 9
Hairston teaches at least one data processor configured within a flow meter (Fig. 1, processor 152).  Hairston teaches memory storing instructions (Fig. 1, memory 154).  With regard to receiving diagnostic data characterizing operation of a flow meter configured within an industrial plant to monitor a flow rate of a fluid within a pipe associated with the industrial plant Hairston teaches a flow measurement system that includes a processor that receives differential pressure measurements (Fig. 1, flow measurement system 100, data processing system 104, processor 152; pars. 23, 24).  With regard to determining, based on the received diagnostic data, an asset state object characterizing a state of the flow meter, Hairston teaches determining a performance problem and generating a signal to request repair or replacement (pars. 23, 24).  With regard to providing the asset state object, Hairston teaches generating a signal to request repair or replacement of the meter (par. 24).
Claim 10
Hairston teaches that the diagnostic data includes a signal-to-noise ratio, a signal file, a per-channel sound speed, a per-channel wedge sound speed, a per- channel peak percentage, a temperature, and/or a peak percentage (par. 30, temperature).
Claim 11
Hairston teaches that the asset state object is determined using an asset model engine including a predictive model and/or machine learning engine (par. 24, learning dP curve).
Claim 12
Hairston teaches that the state of the flow meter includes an indication of the flow meter's reliability (par. 23, indication of contamination that may reduce accuracy).
Claim 13
Hairston teaches that the state of the flow meter includes an indication of a downgrade of measurement accuracy, a number of failures, a channel status, and/or an overall status associated with the flow meter (par. 23).
Claim 14
Hairston teaches that the asset state object includes an indication of reliability corresponding to one or more sensors coupled to the flow meter (par. 23).
Claim 15
Hairston teaches that the asset state object includes an indication of a deterioration in transmission and/or reception associated with the one or more sensors coupled to the flow meter (pars. 69-71).
Claim 16
Hairston teaches that the one or more sensors includes a transducer (par. 30, line pressure transducer 130).
Claim 17
With regard to receiving diagnostic data characterizing operation of a flow meter configured within an industrial plant to monitor a flow rate of a fluid within a pipe associated with the industrial plant, the diagnostic data received by a data processor configured within the flow meter, Hairston teaches a flow measurement system that includes a processor that receives differential pressure measurements (Fig. 1, flow 
Claim 18
Hairston teaches that the diagnostic data includes a signal-to-noise ratio, a signal file, a per-channel sound speed, a per-channel wedge sound speed, a per- channel peak percentage, a temperature, and/or a peak percentage (par. 30, temperature).
Claim 19
Hairston teaches that the asset state object is determined using an asset model engine including a predictive model and/or machine learning engine (par. 24, learning dP curve).
Claim 20
Hairston teaches that the state of the flow meter includes an indication of the flow meter's reliability (par. 23, indication of contamination that may reduce accuracy).
Claim 21
Hairston teaches that the state of the flow meter includes an indication of a downgrade of measurement accuracy, a number of failures, a channel status, and/or an overall status associated with the flow meter (par. 23).
Claim 22

Claim 23
Hairston teaches that the asset state object includes an indication of a deterioration in transmission and/or reception associated with the one or more sensors coupled to the flow meter (pars. 69-71).
Claim 24
Hairston teaches that the one or more sensors includes a transducer (par. 30, line pressure transducer 130).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2003-329502 A to Suginouchi et al. teaches flowmeter self-diagnosis.
US Patent No. 6,654,697 to Eryurek et al. teaches flow measurement with diagnostics.
US Patent No. 6,766,276 to Dury teaches detecting a dysfunction of an ultrasonic flowmeter.
US Patent Application Publication 2009/0187356 to Artiuch teaches flow meter diagnostic processing.
US Patent Application Publication 2016/0123792 to Plaziak et al. teaches meter verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.